       Case 3:19-cv-00310-DPM Document 55 Filed 07/21/21 Page 1 of 5



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHERIE ANDERSON                                               PLAINTIFF

v.                       No. 3:19-cv-310-DPM

BAPTIST MEDCARE, INC., dfb/a Practice Plus,
and PAIN & INTERVENTIONAL
RADIOLOGY SPECIALISTS, P.A., dfb/a
Interventional Pain Management Center                     DEFENDANTS

                                ORDER
     1. Anderson began working for Practice Plus and Interventional
Pain Management Center as a receptionist and secretary in October
2016. She alleges that she endured much workplace mistreatment
during her time with the companies, which culminated in her losing
her job in May 2019. Practice Plus and Interventional Pain Management
Center respond that Anderson's employment law claims are
misguided. They insist that her employment ended because she didn't
provide appropriate paperwork documenting her medical leave and
failed to return to work after that leave expired. The companies seek
summary judgment.        The Court takes the material facts, where
genuinely disputed, in Anderson's favor.          McElree v. City of Cedar
Rapids, 983 F.3d 1009, 1014-15 (8th Cir. 2020).
     2. Anderson's claims arise from a purportedly antagonistic
relationship between herself and her supervisor, Melissa Hill. The
       Case 3:19-cv-00310-DPM Document 55 Filed 07/21/21 Page 2 of 5



relationship between the two was rocky. The question is whether any
of that rockiness presents issues that a jury needs to resolve.
     First, Anderson presses a hostile work environment claim based
on sex discrimination. There are three things of record that could
plausibly be tied to Anderson's gender:
  • Hill's comment that Anderson had "a bitch face";
  • Hill's comment that Anderson attracted men "because of the
    pictures I put on Facebook and showing my boobs"; and
  • Anderson's allegation that Hill "got a sick enjoyment/ pleasure
    out of bullying other females, including, but not limited to,
    Plaintiff Anderson."
The two comments, plus the complaint's unsubstantiated assertion that
Hill harassed other female employees, don't establish a prima facie claim
of a sex-based hostile work environment. A couple of stray remarks
over a two and a half year stretch of employment do not suffice.
Instead, the hostility must be severe and pervasive. Duncan v. General
Motors Corp., 300 F.3d 928,934 (8th Cir. 2002). Discovery did not reveal
evidence supporting Anderson's pleading about alleged bullying. No
reasonable juror could conclude that Hill had a pattern of bullying
women - including Anderson - based on this record.           Singletary v.
Missouri Department of Corrections, 423 F.3d 886, 892-93 (8th Cir. 2005).
     Second, Anderson claims disability discrimination.           While her
complaint is a bit unclear, she alleges that she suffered a hostile work
environment because of her disabilities or perceived disabilities of


                                   -2-
         Case 3:19-cv-00310-DPM Document 55 Filed 07/21/21 Page 3 of 5



depression and anxiety. The Court assumes that Anderson is disabled
within the meaning of the ADA on account of her depression and
anxiety. 42 U.S.C. § 12102(2)(A). But, no reasonable juror could look at
the evidence presented and conclude that she was mistreated because
of her disability.      Shaver v. Independent Stave Co., 350 F.3d 716, 720
(8th Cir. 2003). Anderson points to a remark by Hill: "don't go home
and kill yourself over today." Anderson argues hard that, in light of
her depression, this statement creates a jury issue about a hostile
environment. The Court disagrees based on the record as a whole. The
words were said at the end of a long workday.                  Hill's complete
statement was 11 don't go kill yourself over these new patient packets,
we can get them finished tomorrow."              That's a common phrase
indicating that the hearer shouldn't press too hard or stress too much
about what work they have to do. With no additional evidence on
point, a reasonable juror couldn't conclude that Anderson had to
endure     a   severe     or   pervasive    disability-based    hostile   work
environment. Shaver, 350 F.3d at 720.
     Third, Anderson says the companies improperly denied her
FMLA leave and retaliated against her for taking it. But, she isn't an
"eligible employee" under FMLA because the companies don't meet
the number-of-employees threshold. 29 U.S.C.         §   2611(2)(B). Anderson
contends that Practice Plus is a subsidiary of Baptist Medcare and clears
the threshold if you include the parent's employees. Nothing in the


                                      -3-
          Case 3:19-cv-00310-DPM Document 55 Filed 07/21/21 Page 4 of 5



record suggests that Practice Plus and Baptist Medcare operate as joint
employers, 29 C.F.R. § 825.106(a), or integrated employers, 29 C.F.R.
§ 825.104(c)(2).    Henson v. Hawker Beechcraft Corp., Doc. 39 in E.D. Ark.
Case No. 4:09-cv-440-JLH. Baptist Medcare's employees are therefore
irrelevant. And equitable estoppel doesn't apply, either. Reed v. Lear
Corp., 556 F.3d 674, 678 (8th Cir. 2009). Anderson didn't detrimentally
rely on the companies' statements about her FMLA eligibility. Instead,
she admits that she was ultimately offered the leave she requested. Doc.
52 at   ,r,r 25, 28-29, 32, & 34.
        Last, Anderson asserts that she was terminated in retaliation for
requesting medical treatment, taking medical leave, requesting FMLA,
and filing a charge of ADA discrimination with the Equal Employment
Opportunity Commission.             She was constructively discharged on
14 May 2019 and filed her EEOC charge eight days later, so her charge
didn't cause the discharge. As for the rest, it's true that Anderson
engaged in statutorily protected activity. But there's no evidence of a
causal connection between her discharge and the protected activity.
Oehmke v. Medtronic, Inc., 844 F.3d 748, 758 (8th Cir. 2016). Anderson's
actions and her discharge were close in time, but that isn't enough to
establish a genuine dispute on this record. Lors v. Dean, 746 F.3d 857,
865-66 (8th Cir. 2014). Anderson lost her job because she refused to
return to work after Principal denied her FMLA claim. She then had
her leave request retroactively approved, and was later offered her job


                                       -4-
       Case 3:19-cv-00310-DPM Document 55 Filed 07/21/21 Page 5 of 5



back. No reasonable juror could look at these facts and find retaliatory
motives.
                                  * * *
     Practice Plus and Interventional Pain Management Center's
motion, Doc. 36, is granted. Anderson's federal claims are dismissed
with prejudice.      The Court declines to exercise supplemental
jurisdiction over her state law claims. 28 U.S.C. § 1367(c)(3); Nagel v.
City of Jamestown, North Dakota, 952 F.3d 923, 935 (8th Cir. 2020).
     So Ordered.



                                                      V
                                  D .P. Marshall Jr.
                                  United States District Judge




                                    -5-
